


Exhibit 10.1

SECURITIES PURCHASE AGREEMENT




Dated as of May 23, 2018




This Securities Purchase Agreement (this “Agreement”), dated as of the date
first set forth above (the “Effective Date”), is entered into by and among (i)
AlphaPoint Technology, Inc., a Delaware corporation (the “Company”); and (ii)
Gubin Enterprises Limited Partnership (“Buyer”).  The Company and the Buyer may
collectively be referred to as the “Parties” and each individually as a “Party.”




WITNESSETH:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(a)(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Securities Act”);




WHEREAS, the Company desires to issue and sell to each of the Buyer, upon the
terms and conditions set forth in this Agreement, and Buyer desires to buy from
the Company, (i) 4,950,000 shares (the “Shares”) of common stock, par value
$0.01 per share of the Company (the “Common Stock”); and (ii) a warrant to
purchase 9,000,000 shares of Common Stock at a price of $0.10 per share of
Common Stock, which warrant shall have a three year term and which shall be
substantially in the form as attached hereto as Exhibit A (the “Warrant” and,
together with the Shares, the “Securities”); and




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Buyer hereby agree as follows:




1.

PURCHASE AND SALE OF SHARES AND WARRANT.




 

(a)

Purchase. Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, Buyer agrees to purchase at Closing (as defined below), and the
Company agrees to sell and issue to Buyer at Closing, the Shares and Warrant as
set forth above, for a purchase price payable by Buyer of $250,000.00 (the
“Purchase Price”). In addition, at the Closing and conditioned thereon, the
Issuer will issue 1,100,000 additional shares of Common Stock (the “Midwest
Shares”) to the Midwest Torah Center, 2216 S. Twyckenham Drive, South Bend, IN
46624, which Investor acknowledges is a non-profit entity for purposes of
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (“Midwest”).

 

 

 

 

(b)

Closing Date. Subject to the satisfaction of the conditions as set forth in
Section 5 and Section 6, the closing of the purchase and sale of the Securities
and the issuance of the Charity Shares (the “Closing”) shall take place on the
Effective Date or such later date as is mutually agreed to by the Company and
the Buyer (the date of any such Closing is hereinafter referred to as a “Closing
Date”). The Closing shall occur at the law offices of Legal & Compliance, LLC,
330 Clematis Street, Suite 217, West Palm Beach, FL 33401 or such other place as
is mutually agreed to by the Company and the Buyer.

 

 

 

 

(c)

Deliverables. At the Closing, (i) the Buyer shall pay the Purchase Price by wire
transfer of immediately available funds to the Company, in accordance with the
Company’s written wiring instructions, against delivery of the Securities, (ii)
the Company shall deliver the Securities to the Buyer; and (iii) the Company
shall deliver the Midwest Shares to Midwest.  

 

 

 

 

(d)

Additional Agreements. Company agrees that it shall take no action to cause the
Securities to




- 1 -

--------------------------------------------------------------------------------




 

 

become canceled, voided or revoked, or the issuance thereof to be voided or
terminated.  Company agrees to timely take all action(s) necessary to clear the
Securities (including the shares of Common Stock issuable pursuant to the
Warrant) of restriction upon presentation of any Rule 144 application by the
Buyer or its broker, including, without limitation, (i) authorizing the
Company’s transfer agent to remove the restrictive legend, (ii) expediting the
acquisition of a legal opinion from Company’s authorized counsel at Company’s
expense,  (iii) delivering any additional documentation that may be required by
the Buyer, its broker or the transfer agent in connection with the legend
removal request, including Rule 144 company representation letters, resolutions
of the Board of Directors evidencing proper issuance of the Securities
(including the shares of Common Stock issuable pursuant to the Warrant), etc.,
and (iv) cooperating and communicating with Buyer, its broker and the transfer
agent in order to clear the (including the shares of Common Stock issuable
pursuant to Warrant) of restriction.




2.

BUYER’S REPRESENTATIONS AND WARRANTIES.  Buyer represents and warrants to the
Company that:




 

(a)

Investment Purpose. As of the date hereof, Buyer is purchasing the Securities
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act provided, however, that by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

 

 

 

 

(b)

Accredited Investor Status. Buyer meets the requirements of at least one of the
suitability standards for an “Accredited Investor” as that term is defined in
Rule 501(a)(3) of Regulation D.

 

 

 

 

(c)

Reliance on Exemptions. Buyer understands that the Securities are being offered
and sold to it in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and Buyer’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Securities.

 

 

 

 

(d)

Solicitation. Buyer is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Securities and is not subscribing
for the Securities and did not become aware of the offering of the Securities
through or as a result of any seminar or meeting to which the Buyer was invited
by, or any solicitation of a subscription by, a person not previously known to
the Buyer in connection with investments in securities generally.

 

 

 

 

(e)

Brokerage Fees. Buyer has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transaction contemplated hereby.

 

 

 

 

(f)

Buyer’s Advisors. Buyer and its attorneys, accountants, purchaser
representatives and/or tax advisors, if any (collectively, the “Advisors”), as
the case may be, has such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities, so as to enable
it to utilize the information made available to it in connection with the
Securities to evaluate the merits and risks of an investment in the Securities
and the Company and to make an




- 2 -

--------------------------------------------------------------------------------




 

 

informed investment decision with respect thereto.




 

(g)

Buyer Liquidity. Buyer has adequate means of providing for Buyer’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Securities for an indefinite period of time, and after
purchasing the Securities Buyer will be able to provide for any foreseeable
current needs and possible personal contingencies. Buyer must bear and
acknowledges the substantial economic risks of the investment in the Securities
including the risk of illiquidity and the risk of a complete loss of this
investment.

 

 

 

 

(h)

High Risk Investment. Buyer is aware that an investment in the Securities and
the shares of Common Stock that may be issued pursuant to the Warrant involves a
number of very significant risks and has carefully researched and reviewed and
understands the risks of, and other considerations relating to the purchase of
the Securities and the shares of Common Stock that may be issued pursuant to the
Warrant.

 

 

 

 

(i)

Reliance on Exemptions. Buyer understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire such
securities.

 

 

 

 

(j)

Information. Buyer and its Advisors, if any, have been, and for so long as the
Securities remain outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
Buyer or its Advisors. Buyer and its advisors, if any, have been, and for so
long as the Securities remain outstanding will continue to be, afforded the
opportunity to ask questions of the Company regarding its business and affairs.
Notwithstanding the foregoing, the Company has not disclosed to Buyer any
material nonpublic information regarding the Company or otherwise and will not
disclose such information unless such information is disclosed to the public
prior to or promptly following such disclosure to Buyer. Neither such inquiries
nor any other due diligence investigation conducted by Buyer or any of its
Advisors or representatives shall modify, amend or Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below.

 

 

 

 

(k)

No Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or will pass
on, or has made or will make, any recommendation or endorsement of the
Securities, or the fairness or suitability of the investment in the Securities,
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

 

 

 

(l)

Transfer or Resale. Buyer understands that: (i) the Securities has not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 under the
Securities Act (or a successor rule thereto) (“Rule 144”) may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act




- 3 -

--------------------------------------------------------------------------------




 

 

or the rules and regulations of the SEC thereunder; and (iii), neither the
Company nor any other person is under any obligation to register such securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. There can be no assurance that
there will be any market or resale for the Securities or the shares of Common
Stock that may be issued pursuant to the Warrant, nor can there be any assurance
that the Securities will be freely transferable at any time in the foreseeable
future.

 

 

 

 

(m)

Legends. Buyer understands that the certificates or other instruments
representing the Securities and the Midwest Shares shall bear a restrictive
legend in substantially the following form (and a stop transfer order may be
placed against transfer of such stock certificates):

 

 

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

 

 

 

(n)

Authorization, Enforcement. Buyer has the requisite power and authority to enter
into and perform this Agreement and the transaction contemplated herein and to
purchase the Securities being sold to it hereunder. The execution, delivery and
performance of this Agreement by Buyer and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by
necessary action on the part of Buyer, and no further consent or authorization
of any person or entity is required. The execution and delivery of this
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Buyer is a party or by
which it is bound. This Agreement has been duly authorized, executed and
delivered by Buyer and upon execution of this Agreement by the Company,
constitute, or shall constitute when executed and delivered, a valid and binding
obligation of Buyer enforceable against Buyer in accordance with the terms
hereof and thereof, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

 

 

 

(o)

No Buyer Disqualification Events.  Buyer is not a director, executive officer,
other officer of the Company, a beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor a promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale of the Securities
and is not subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3).




- 4 -

--------------------------------------------------------------------------------




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that:




 

(a)

Organization and Qualification. The Company and each of its subsidiaries, if
any, is a corporation or other business entity duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company and each of its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.

 

 

 

 

(b)

Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform, as
the case may be, under this Agreement, and all other agreements and documents
that are exhibits hereto and thereto or are contemplated hereby or thereby or
necessary or desirable to effect the transactions contemplated hereby and
thereby to which it is a party and to issue the Securities in accordance with
the terms hereof and thereof, (ii) the execution and delivery of this Agreement,
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the
Securities, have been duly authorized by the Board of Directors of the Company,
and no further consent or authorization is required by the Company, the  Board
of Directors of the Company or the shareholders of the Company, (iii) this
Agreement, will be duly executed and delivered by the Company, (iv) this
Agreement, when executed will constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

 

 

 

(c)

Capitalization. The authorized capital of the Company consists of 500,000,000
shares of Common Stock, of which 77,413,259 shares were issued and outstanding
as of March 31, 2018 and there are no shares of preferred stock authorized,
issued or outstanding.

 

 

 

 

(d)

Common Stock and Shares. All of the shares of Common Stock have been, and the
Shares when issued shall be, duly authorized, validly issued, fully paid and
nonassessable. Except as provided for in the Certificate of Incorporation of the
Company (the “Certificate”), none of the Shares or any shares of Common Stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. As of the date of this
Agreement, except as previously disclosed to Buyer, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
Securities of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (ii) there are no outstanding debt securities of the Company, and (iii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of their securities under the Securities Act. There are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. The Securities when issued,
will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under applicable securities laws as a
result of the issuance of the Securities). Except as previously disclosed to
Buyer, no co-sale right, right of first refusal or other similar right exists
with respect to the Securities or the issuance and sale thereof. The issue and
sale of the Securities will not result in a




- 5 -

--------------------------------------------------------------------------------




 

 

right of any holder of Company securities to adjust the exercise, exchange or
reset price under such securities. The Company has made available to the Buyer
true and correct copies of the Certificate and the bylaws of the Company, as
amended (the “Bylaws”), and as in effect on the date hereof, and the terms of
all securities exercisable for Company Securities and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.

 

 

 

 

(e)

Issuance of Warrant Shares. The shares of Common Stock to be issued upon the
exercise of, or payment under, the Warrant are duly authorized and reserved for
issuance and, upon exercise of, or payment under, the Warrant in accordance with
its terms, will be validly issued, fully paid and non-assessable, and free from
all taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

 

 

 

(f)

No Conflicts. The execution, delivery and performance of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby and thereby, will not (i) result in a violation of the Certificate or the
Bylaws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any subsidiary is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected except for those which could not reasonably
be expected to have a material adverse effect on the assets, business, condition
(financial or otherwise), results of operations or future prospects of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).
Except those which could not reasonably be expected to have a Material Adverse
Effect, neither the Company nor any subsidiary is in violation of any term of or
in default under its constitutive documents. Except those which could not
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any subsidiary is in violation of any term of or in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or any subsidiary. The business of the Company and its subsidiaries is
not being conducted, and shall not be conducted in violation of any material
law, ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, neither the Company nor any of its
subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof.
Neither the execution and delivery by the Company of this Agreement, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
will require any notice, consent or waiver under any contract or instrument to
which the Company is a party or by which the Company is bound or to which any of
their assets is subject, except for any notice, consent or waiver the absence of
which would not have a Material Adverse Effect and would not adversely affect
the consummation of the transactions contemplated hereby or thereby. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding two sentences have been obtained or
effected on or prior to the date hereof. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.

 

 

 

 

(g)

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against




- 6 -

--------------------------------------------------------------------------------




 

 

or affecting the Company or any subsidiary, wherein an unfavorable decision,
ruling or finding would (i) adversely affect the validity or enforceability of,
or the authority or ability of the Company to perform its obligations under,
this Agreement, or (ii) have a Material Adverse Effect.

 

 

 

 

(h)

Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement, and the transactions
contemplated hereby and thereby. The Company further acknowledges that Buyer is
not acting as a legal advisor or financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and thereby and any advice given by Buyer or any of their
respective representatives or agents in connection with this Agreement, and the
transactions contemplated hereby and thereby is merely incidental to Buyer’s
purchase of the Securities and the shares of Common Stock that may be issued
pursuant to the Warrant. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement, has been based solely on the
independent evaluation by the Company and its representatives.

 

 

 

 

(i)

No General Solicitation. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

 

 

 

(j)

No Integrated Offering. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

 

 

 

(k)

Employee Relations. Neither Company nor any subsidiary is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
Neither Company nor any subsidiary is party to any collective bargaining
agreement. None of the Company’s or its subsidiaries’ employees is a member of a
union, and the Company believes that its and its subsidiaries’ relationship with
their respective employees is good.

 

 

 

 

(l)

Intellectual Property Rights. The Company owns or possesses all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither Company nor any
subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 

 

 

 

(m)

Environmental Laws.




 

(i)

The Company and each subsidiary has complied with all applicable Environmental
Laws (as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests




- 7 -

--------------------------------------------------------------------------------




 

 

that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

 

 

 

(ii)

To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any subsidiary.

 

 

 

 

(iii)

The Company and its subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (ii) are in compliance with all terms and
conditions of any such permit, license or approval.




 

(n)

Title. The Company has good and marketable title to all of its personal property
and assets free and clear of any material restriction, mortgage, deed of trust,
pledge, lien, security interest or other charge, claim or encumbrance which
would have a Material Adverse Effect. With respect to properties and assets it
leases, each of the Company and its subsidiaries is in material compliance with
such leases and holds a valid leasehold interest free of any liens, claims or
encumbrances which would have a Material Adverse Effect.

 

 

 

 

(o)

No Material Adverse Breaches, etc. The Company is not subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a Material Adverse Effect. Neither Company nor any subsidiary
is in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.

 

 

 

 

(p)

Tax Status. The Company and each subsidiary has made and filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company or such subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith, and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due from the Company or any




- 8 -

--------------------------------------------------------------------------------




 

 

subsidiary by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

 

 

 

(q)

Rights of First Refusal. Except as set forth in the Certificate, the Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 

 

 

 

(r)

Reliance. The Company acknowledges that the Buyer is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Securities. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyer would
not enter into this Agreement.

 

 

 

 

(s)

Brokers’ Fees. The Company does not have any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Brokers’ Fee to the Brokers, as described above.

 

 

 

 

(t)

No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.




4.

COVENANTS.




 

(a)

Best Efforts. Each Party shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in Section 5 and Section 6.

 

 

 

 

(b)

Use of Proceeds. The Company shall use the proceeds for general working capital
purposes.

 

 

 

 

(c)

Corporate Existence. The Company will, so long as Buyer beneficially owns any of
the Securities, maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose common stock
is listed for trading on the OTC Markets, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.

 

 

 

 

(d)

Share Issuances; Bylaws. The Company will not, so long as Buyer beneficially
owns any of the Securities, without the prior written consent of the Buyer to be
given or withheld in Buyer’s discretion, issue any shares of Common Stock at a
price below $0.01 per share, subject to equitable adjustment in the event of any
forward or reverse splits of the Common Stock. Within 7 days of the Effective
Date, the Company shall amend its Bylaws to add a provision thereto in the form
of the immediately preceding sentence.

 

 

 

 

(e)

Breach of Covenants. If the Company breaches any of the covenants set forth in
this Section 4, in




- 9 -

--------------------------------------------------------------------------------




 

 

addition to any other remedies available to Buyer pursuant to this Agreement, it
will be considered an Event of Default under the Securities.




5.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.  The obligation of the Company
hereunder to issue and sell the Securities to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:




 

(a)

Buyer shall have executed this Agreement and delivered it to the Company;

 

 

 

 

(b)

Buyer shall have delivered to the Company the Purchase Price for the Securities
in the amount as set forth in Section 1(a), as required hereunder; and

 

 

 

 

(c)

The representations and warranties of the Buyer contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing Date
 as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be required to be true and correct as
of such date), and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the Closing Date.




6.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The obligation of the Buyer
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:




 

(a)

The Company shall have executed this Agreement and delivered it to the Buyer;

 

 

 

 

(b)

The Company shall have delivered the Securities to the Buyer as set forth
herein, as required hereunder; and

 

 

 

 

(c)

The representations and warranties of the Company contained in this Agreement,
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing Date
 as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be required to be true and correct as
of such date), and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement, to be performed, satisfied or complied with by the Company at or
prior to the Closing Date.




7.

MISCELLANEOUS.




 

(a)

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Securities shall be delivered, accepted and governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware, and for all purposes shall be construed in accordance with the laws
of such state, without giving effect to the choice of law provisions of such
state. Each Party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by the
Agreement (whether brought against a Party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in




- 10 -

--------------------------------------------------------------------------------




 

 

the Palm Beach County, Florida (the “Selected Courts”). Each Party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Selected Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the rights of a Party under this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Selected
Courts, or such Selected Courts are improper or inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each Party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any Party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
Party in such action or proceeding shall be reimbursed by the other Party for
its attorney’s fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

 

 

 

 

(b)

Expenses. Each of the Parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such Party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

 

 

 

(c)

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

 

 

 

(d)

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 

 

 

(e)

Entire Agreement, Amendments. This Agreement supersedes all other prior oral or
written agreements between the Buyer, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein (including
any term sheet), and this Agreement, and the instruments referenced herein
contain the entire understanding of the Parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the Party to be charged with enforcement.

 

 

 

 

(f)

Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile or by
email with return receipt requested; (iii) upon receipt when sent by U.S.
certified mail, return receipt requested, or (iv) one (1) day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

 

 

 

 

If to the Company:




- 11 -

--------------------------------------------------------------------------------




 

 

AlphaPoint Technology, Inc.

 

 

Attn:  Gary Macleod

 

 

6371 Business Blvd., Suite 200

 

 

Sarasota, FL 34240

 

 

Email: gmacleod@alphapoint-us.com

 

 

 

 

 

If to Buyer:

 

 

 

 

 

Gubin Enterprises Limited Partnership

 

 

______________________

 

 

______________________

 

 

______________________

 

 

Email: __________________________

 

 

 

 

(g)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns. Neither the
Company nor Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other Parties hereto.

 

 

 

 

(h)

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
Parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

 

 

 

(i)

Publicity. The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other Party; and the Company shall be entitled,
without the prior approval of Buyer, to issue any press release or other public
disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.

 

 

 

 

(j)

Further Assurances. Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
Parties may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

 

 

 

(k)

Indemnification. In consideration of Buyer’s execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement or the Securities, the Company
shall defend, protect, indemnify and hold harmless Buyer and its partners and
any of the foregoing persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Securities or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the Securities or any
other agreement, certificate, instrument or document contemplated hereby or
thereby or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or




- 12 -

--------------------------------------------------------------------------------




 

 

resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Securities or any other agreement, certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of Buyer or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by this Agreement and the Securities. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law.

 

 

 

 

(l)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the Parties to express their mutual intent, and no rules
of strict construction will be applied against any Party.

 

 

 

 

(m)

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Buyer and the Company will
be entitled to specific performance under this Agreement. The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agree to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

 

 

 

(n)

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Parties. Facsimile and e-mailed copies of signatures
shall be deemed to be originals for purposes of the effectiveness of this
Agreement.







[Signature Page Follows]







- 13 -

--------------------------------------------------------------------------------




In witness whereof, the Buyer and the Company have caused this Agreement to be
duly executed as of the Effective Date.







 

AlphaPoint Technology, Inc.

 

 

 

 

 

 

 

By:

/s/ Gary Macleod

 

Name:

Gary Macleod

 

Title:

Principal Executive Officer

 

 

 

 

 

 

 

Gubin Enterprises Limited Partnership

 

 

 

 

By:

____________________________

 

Name:

 

 

Title:

 




- 14 -

--------------------------------------------------------------------------------




Exhibit A

Form of Warrant




(Attached)




- 15 -

--------------------------------------------------------------------------------